Title: From James Madison to the Speaker of the House of Representatives, 13 January 1802 (Abstract)
From: Madison, James
To: Speaker of the House of Representatives


13 January 1802, Department of State, Washington. In response to the House resolution of 24 Dec. 1801, encloses three acts of the Northwest Territory—”An Act levying a territorial tax on land,” “An Act to regulate county levies,” and “An Act supplementary to the Act, entitled, ‘An Act laying a territorial tax on land’”—and, for the Indiana Territory, “A law supplemental to a law to regulate county levies, adopted from the Pennsylvania Code, and published at St. Vincennes the 19 Jany. 1801, by William Henry Harrison, Governor.”
 

   RC and enclosures (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1); Tr (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC 2 pp.; in Wagner’s hand, signed by JM. Enclosures 92 pp. RC and enclosures printed in Letter from the Secretary of State, Accompanying Certain Laws of the Northwestern and Indiana Territories … (Washington, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 3298). Communicated to the House of Representatives, 14 Jan. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 422).


   John Beckley had sent JM an extract from the House journal, dated 24 Dec. 1801, that directed the secretary of state to provide “the laws of the North Western and Indiana Territories imposing taxes on the lands of non residents” (DNA: RG 59, ML).

